DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12, requires the antioxidant to contain a hindered phenol or a hindered amine, both having the defined molecular weight ranges.  However, claim 1 does not require an antioxidant compound.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 requires the antioxidant containing a phenol compound to have a molecular weight of 1000 or less or a hindered amine have a molecular weight of 1000 or less.  It is not clear if applicant intends for this molecular weight to be number average molecular weight; weight average molecular weight or viscosity average molecular weight.  Clarification is requested.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, and 13-14 of U.S. Patent No. 10,711,145. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to overlap in scope.  Both set forth photocurable ink compositions.  The instant claims require a polymer resin containing an amino group and having one or more hydrogen atoms on a carbon atom at a -positon and having an amine value of 4 mmol/g to 12 mmol/g.  US’145 requires a resin including at least one of structural unit (1) or structural unit (2), wherein structural units (1) and (2) both include an amino group having one or more hydrogen atoms in the alpha-position . 
Claims 1-7 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10 ad 12 of U.S. Patent No. 10,808,134. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to overlap in scope.  Both set forth photocurable ink compositions.  The instant claims require a polymer resin containing an amino group and having one or more hydrogen atoms on a carbon atom at the a-positon and having an amine value of 4 mmol/g to 12 mmol/g.  The resin composition is required to be an amine resin comprising a constituent unit A represented by formula (1) or a formula (2) and constituent units B represented by any of formula (3) to a formula (7), wherein formula (1) and formula (2) appear to read on the resin in claim 1 which requires an amino group having one or more hydrogen atoms on a carbon atom at an a-position, as evidenced by instant formulas (1) and formula (2) in instant claim 3.  Both, require a radically polymerizable monomer containing at least one of a monofunctional radically polymerizable monomer or a bifunctional radically polymerizable monomer, as well as, requiring a content of a radically polymerizable monomer containing an acid group in the radically polymerizable monomer is 1.5 mmol or less per 100 g of the photocurable ink composition.  The primary difference is the resin of US’134 is silent with regard to the amine value; however, as written the resin does not exclude . 
Claims 1-2, 7-8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,870,769. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to overlap in scope.  Both set forth photocurable ink compositions.  The instant claims require a polymer resin containing an amino group and having one or more hydrogen atoms on a carbon atom at the a-positon and having an amine value of 4 mmol/g to 12 mmol/g.   The resin of US’769 has an amine structure having an alpha-hydrogen atom and contains at least one selected from an alkylthio group, an alkylenethioalkylene group and a mercapto group and at least one group selected from a fluorinated hydrocarbon group, a polysiloxane group, and a hydrocarbon group having 12 or more carbon atoms.  It can be seen the instant resin also is intended to comprise a thioalkyl group as evidenced by instant claim 7 and wherein it is deemed the instant resin does not exclude the additional groups selected from fluorinated hydrocarbon groups, polysiloxane groups, or hydrocarbon groups having 12 or more carbon atoms.  A primary difference is the resin of US’769 is silent with regard to the amine value of said resin; however, as written does not expressly exclude resins having amine values as defined in the instant claims.  Both, require a radically polymerizable monomer containing at least one of a monofunctional radically polymerizable monomer or a bifunctional radically polymerizable monomer, as well as, a photopolymerization initiator.  The resin of US’ 769 is required to have a molecular weight from 5000 to 30,000; wherein it is deemed the instant claims as written encompass molecular weights within this range.  Therefore, it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 8-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki (9,441,127).
Suzuki sets forth photopolymerizable ink composition for ink-jet recording methods.  Said compositions comprise (A) a polymer compound containing at least one of repeating units represented by formula (1) or formula (2); a polymerization initiator; and a polymerizable 
    PNG
    media_image1.png
    448
    579
    media_image1.png
    Greyscale
.  Formulas (1) and (2) both have tertiary amino groups and comprise a hydrogen atom on a carbon atom at the alpha position.  It is deemed formula (1) and formula (2) are deemed to anticipate formula (1) when L11 and R13 form a ring as indicated by the definitions.  The photopolymerization initiator can be found in column 34, line 34 to column 36, line 3.  The polymerizable compound may contain at least one polymerizable compound having at least one radically polymerizable ethylenically unsaturated bond—see col. 36, lines 5-10.  The content of the polymerizable compound can be found in amounts from 45 % to 90 % by mass of the polymerizable composition—see col. 39, lines 20-23.  Suzuki sets forth when the composition comprises a mono-functional polymerizable monomer the viscosity can be easily adjusted to a desired range and the film strength of the cured film and adhesion to the substrate are excellent and when a multi-functional compound is used the film strength is improved—see col. 39, lines 25-45.  Mono-functional polymerizable compounds are disclosed in column 37, lines 10-38, wherein cyclic trimethylolpropane formal acrylate and tetrahydrofurfuryl acrylate are set forth as desirable/preferred for excellent curability.  Cyclic trimethylolpropane formal acrylate and tetrahydrofurfuryl acrylate are deemed to anticipate formulas 6 and 8 in instant claim 8.  The bi-functional radically polymerizable compounds set forth by Suzuki are found in column 37, lines 46-52 and wherein preferred bifunctional radical compounds are found in col. 38, lines 14-30.  
Suzuki sets forth additives such as sensitizers, such as those have thioxanthone and aromatic groups can be added—see column 42, lines 28-52.  Suzuki sets forth antioxidants can be added in amounts from .01 to 8 % by mass with respect to the ink composition and can be selected from hindered amine compounds having molecular weight of less than 1000, as incorporated by reference from EP309401.  Thus claims 9-12 are anticipated by the reference.  

 	Suzuki is silent with regard to the content of a radically polymerizable monomer containing an acid group in the composition.  However, as written the instant claims include zero mmol per 100 g of composition of an acidic radically polymerizable monomer.  Thus the claim 1 and 13 are deemed read in the reference.  Suzuki sets forth said compositions can be used in inkjet ink methods wherein said composition is jetted onto a substrate and cured by exposure to radiation—see col. 46, lines 3-67. Thus claim 14 is found in the reference.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc